Citation Nr: 1716141	
Decision Date: 05/12/17    Archive Date: 05/22/17

DOCKET NO.  16-58 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for residuals of severe strep throat.

2.  Entitlement to service connection for a kidney disorder.


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service in the Army from December 1958 to September 1960.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.
A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R. § 20.900(c) ("advanced age" is defined as 75 or more years of age).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for residuals from severe strep throat and a kidney disorder.  His service treatment records (STRs) show that he was treated for strep throat in January 1959 and hospitalized for 13 days.  During that period, he was found to have hematuria and diagnosed with nephritis.

The Veteran was scheduled for a VA examination.  However, the Veteran notified VA that he missed the scheduled examination because he had moved and requested a new VA examination in Oakland.

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The requirement that the evidence "indicates" that the veteran's disability "may" be associated with his service is a low threshold.  Id.   

After reviewing the record, the Board is of the opinion that an examination for a medical opinion is necessary.  In particular, it is the Veteran's contention that his currently diagnosed kidney disorder is due to his strep throat in service.  In light of these assertions, a VA examination is necessary to determine whether the Veteran's residuals of severe strep throat and kidney disorder had their onset in service or are etiologically related to service.

The Veteran is advised, however, that the duty to assist is not a one-way street and that he has an obligation to cooperate with VA in ensuring that duty is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  Any failure to report for any scheduled examination without good cause may result in an adverse determination.  38 C.F.R. § 3.655 (2016).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Arrange for the Veteran to be afforded an examination at the Oakland VAMC by an appropriate examiner to determine the nature and likely etiology of his claimed residuals of severe strep throat and kidney disorder.  The Veteran's claims file (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Upon examination and interview of the Veteran, and review of pertinent medical history, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that the Veteran's claimed residuals of severe strep throat and kidney disorder had their onset in service or is otherwise related to his service?

In addressing this question, the examiner should specifically consider and discuss the Veteran's contention that his current kidney disorder is related to the strep throat that he experienced in service.  A complete and thorough rationale must be provided for all opinions.  If the examiner cannot provide an opinion without resorting to speculation then he or she must provide a complete and thorough rationale as to why an opinion cannot be provided.

2.  Then readjudicate the appeal.  If any of the claims remain denied, provide the Veteran with a supplemental statement of the case and allow an appropriate time for response.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

